   1
   2
   3
   4
   5                          IN THE UNITED STATES BANKRUPTCY COURT

   6                                  FOR THE DISTRICT OF ARIZONA

   7    In re                            )
                                         )            Chapter 13
   8    MARY KATHLEEN HRABCZUK,          )
                                         )            Case No. 2:18-bk-13701-BKM
   9                                     )
                     Debtor.             )            ORDER GRANTING MOTION TO CONTINUE
  10                                     )            HEARING ON TRUSTEE’S MOTION TO
                                         )            DISMISS
  11    _________________________________)

  12                   Upon motion of the Debtor and good cause appearing;

  13                   IT IS HEREBY ORDERED continuing the December 17, 2019 at 11:00 A.M. back

  14    up hearing on the Trustee’s Motion to Dismiss to the _____ day of _______________, 2020.

  15                   SIGNED AND DATED ABOVE.

  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




Case 2:18-bk-13701-BKM       Doc 58 Filed 12/12/19 Entered 12/12/19 23:25:25                Desc
                             Main Document    Page 1 of 1
